1. It was agreed by the court the request is issuable, and therefore ought to be specially and certainly alleged. For there is no duty before
the request, it being on the contract of a stranger. But when it is for the party's own debt, licet saepius requisit., is sufficient as the debt is due without a promise.
2. The scilicet is merely void, being contrary to the premises.
Ideo judgment is affirmed, puto. irrot. P. 3 Car. rot., 213. Vide where the postea shall be void. P. 2 Jac. rot., 539; Noy, 95.